Citation Nr: 0410735	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-13 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from October 1967 
to October 1969 and from September 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Service connection for post-traumatic stress disorder (PTSD) was 
granted and a 50 percent disability rating was assigned.  
Subsequent to the last supplemental statement of the case being 
issues, the veteran's claim was certified, and transferred, to the 
Board in February 2003.  However, VA medical records dated 
subsequent to this have been received at the Board.  These records 
reveal that the veteran was hospitalized for inpatient treatment 
for his service connected PTSD.  The RO has not considered this 
evidence in rating the veteran's disability.  Additional new 
evidence submitted following the certification of an appeal must 
be referred to the RO for review and preparation of a supplemental 
statement of the case, unless the veteran waives this procedural 
right.  38 C.F.R. § 20.1304(c) (2003).  This procedural right was 
not waived and, hence, this case must be remanded.

The evidence of record subsequent to the last VA examination 
conducted in 2001, indicates that the veteran has received 
treatment for his service-connected PTSD.  Accordingly, an 
additional VA examination is warranted.  

The case is remanded to the RO for the following development:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the VCAA is 
completed.  In particular, the notification requirements and 
development procedures set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with and satisfied.

2.  The veteran should be asked to provide the names of all health 
care professionals and/or facilities (private and governmental) 
where he had been treated for his claimed service connected PTSD 
since October 2002.  Subsequently, and after securing the proper 
authorizations where necessary, the RO should make arrangements in 
order to obtain all the records of treatment from all the sources 
listed by the veteran which are not already on file.  All 
information obtained should be made part of the file.  The RO 
should specifically obtain the veteran's inpatient and outpatient 
VA treatment records dating from October 2002 to present.  

3.  The veteran must be provided a VA psychiatric examination for 
purposes of identifying all post-traumatic stress disorder-related 
impairment and the severity of that impairment.  The claims file 
must be made available to and reviewed by the examiner.  The 
examiner must comment upon the presence or absence, and the 
frequency or severity of the following symptoms due to post-
traumatic stress disorder:  depressed mood; anxiety; 
suspiciousness; panic attacks; chronic sleep impairment; memory 
loss; flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation or mood; 
difficulty in establishing and maintaining effective work and 
social relationships; suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships; gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, including 
maintenance of minimal person hygiene; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  The examiner should also enter a 
complete multiaxial evaluation, and assign a Global Assessment of 
Functioning score together with an explanation of what the score 
represents in terms of his psychological, social, and occupational 
functioning.  A complete rationale for all opinions should be 
provided.  Any report prepared should be typed.

4.  The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the development 
of the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for the aforementioned examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.  It should also be 
indicated whether any notice that was sent was returned as 
undeliverable.

5.  Following the above, the RO should readjudicate the veteran's 
claim for an initial evaluation in excess of 50 percent for PTSD.  
In this respect the RO is reminded to specifically consider all of 
the evidence received after the November 2002 Supplemental 
Statement of the Case.  If any benefit on appeal remains denied, a 
supplemental statement of the case should be issued, and the 
veteran and his representative should be afforded an opportunity 
to respond.  Thereafter, the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



